                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     ADTRADER, INC., et al.,                            Case No. 17-cv-07082-BLF
                                   7                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   8             v.                                         MOTION FOR RELIEF FROM
                                                                                            MAGISTRATE JUDGE’S NON-
                                   9     GOOGLE LLC,                                        DISPOSITIVE PRE-TRIAL ORDERS
                                  10                    Defendant.                          [Re: ECF 86]
                                  11

                                  12          Before the Court is Plaintiffs’ Motion for Relief from Non-Dispositive Pre-Trial Orders of
Northern District of California
 United States District Court




                                  13   Magistrate Judge (ECF 82 and ECF 83). ECF 86. A magistrate judge’s non-dispositive pre-trial
                                  14   order may be modified or set aside if it is “clearly erroneous or is contrary to law.” Fed. R. Civ. P.
                                  15   72(a). “[T]he magistrate’s factual determinations are reviewed for clear error, and the magistrate’s
                                  16   legal conclusions are reviewed to determine whether they are contrary to law.” Perry v.
                                  17   Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010).
                                  18          Having reviewed Plaintiffs’ motion and the magistrate judge’s pre-trial orders (ECF 82 and
                                  19   ECF 83), the Court finds no “clear error” in the magistrate judge’s factual determinations and does
                                  20   not find that the magistrate judge’s legal conclusions are “contrary to law.” See Perry, 268 F.R.D.
                                  21   at 348. Accordingly, Plaintiffs’ motion at ECF 86 is hereby DENIED.
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: November 16, 2018
                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
